     Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 1 of 30

                                                                           ELECTRONICALLY FILED
                                                                                Grant County Circuit Court
                                                                            Geral Harrison, Circuit/County Clertc
                                                                             2021-Apr-05 16:19:57
                                                                                 27CV-21-33
                                                                              C07D01 : 15 Pages




               IN THE CIRCUIT COURT OF GRANT COUNTY, ARKANSAS
                                 CIVIL DIVISION

JAMES KIGHT                                                          PLAINTIFF

V.                              CASE NO. _ _ __

GOVERNMENT EMPLOYEES INSURANCE
COMPANY a/k/a GEICO                                                  DEFENDANT

                                       COMPLAINT

          Comes now the Plaintiff, James Kight, by and through his undersigned Attorneys,

Paul Byrd Law Firm, PLLC, who brings this Complaint against the Defendant,

Government Employees Insurance Company a/k/a GEICO rGEICO"), alleges and

states:

                                     I. INTRODUCTION

          1.    On April 5, 2018, James Kight was traveling southbound on 1-530 near "log

mile" 28 in Jefferson County, Arkansas.       As James Kight traveled southbound, Dan

Edward Owney, Jr., ("Dan Owney") was traveling at a speed in excess of 100 miles per

hour. Mr. Kight had the superior right-of-way on 1-530 and Dan Owney while traveling in

excess of 100 miles per hour did rear-end James Kight's vehicle.         The front of Mr.

Owney's vehicle struck the back of Mr. Kight's vehicle with such force that Mr. Kight's

vehicle rolled multiple times. Progressive Insurance Company ("Progressive") insured the

car driven by Dan Owney, and tendered the full policy limits of $25,000.00 to Mr. Kight.

Mr. Kight then proceeded with opening an underinsured motorist claim because the

                                        Page 1 of 15
   Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 2 of 30




settlement with Progressive did not make Mr. Kight whole. At the time of the collision,

Mr. Kight purchased insurance coverage through GEICO and underinsured motorist

coverage was included on that policy. Mr. Kight brings this suit against GEICO pursuant

to Arkansas state law seeking remedy due to GEICO's actions and inactions during the

claims process of that underinsured motorist claim.

                                       II. PARTIES

       2.     James Kight incorporates by reference herein the preceding paragraph as

though stated word-for-word.

       3.     At all times relevant herein, Plaintiff James Kight was a resident and

citizen of Grant County, Arkansas.

       4.     Defendant GEICO is an insurance company licensed to do business in the

State of Arkansas and is a citizen of the State of Arkansas pursuant to 28 USC

1332(c)(1 )(A).

                            Ill. JURISDICTION AND VENUE

       5.     James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

       6.     This Court has jurisdiction of the parties and subject matter. Ark. Code

Ann.§ 16-55-213(a)(3)A) states that venue is proper in the county in which plaintiff

resided, which is Grant County, Arkansas. Additionally, Ark. Code Ann.§ 16-60-112 in

relevant part states that actions for damages for personal injury shall be brought in

either the county where the injury occurred or in the county where the person injured

resided at the time of the injury. Therefore, venue is proper in Grant County, Arkansas.




                                       Page 2 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 3 of 30




                                          IV. FACTS

       7.        James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for..word.

       8.        On April 5, 2018, James Kight was traveling southbound on 1-530 in

Jefferson County, Arkansas.

       9.        Dan Owney, traveling in excess of 100 miles per hour, was unable to

control his vehicle and rear-ended Mr. Kight's vehicle with such force that Mr. Kight's

vehicle rolled multiple times.

        10.      At all times, James Kight operated his vehicle in a safe and prudent

manner.

        11 .     As a result of the wreck, James Kight sustained severe and permanent

injuries.

        12.      Plaintiff James Kight purchased car insurance, including UIM benefits,

through Defendant GEICO. The policy number is 4288-06-46-88. The UIM liability

limits are $100,000. A certified copy of.the policy is attached as Exhibit A.

               V. CAUSATION OF JAMES KIGHT'S INJURIES AND DAMAGES

        13.      James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

        14.      The injuries and damages sustained by James Kight, more particularly

described below, were produced in a natural and continuous sequence from the

underinsured motorist's violations of one or more of the above described independent

duties to use ordinary care for the safety of Mr. Kight.




                                         Page 3 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 4 of 30




       15.    The injuries and damages sustained by James Kight were a probable

consequence from the underinsured motorist's violations of one or more of the above

described independent duties to use ordinary care for the safety of Mr. Kight.

       16.    The underinsured motorist should have foreseen and anticipated that a

violation of one or more o( the above described independent duties to use ordinary care

and follow the safety rules would constitute an appreciable risk of harm to others,

including James Kight.

       17.    If the underinsured motorist had not violated one or more of the above-

described independent duties to use ordinary care and to follow the traffic safety rules

for the safety of James Kight, then Mr. Kight's injuries and damages would not have

occurred.

            VI. COMPENSATORY DAMAGES SUSTAINED BY JAMES KIGHT

       18.    James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

       19.    The injuries and damages sustained by James Kight as a result of the

underinsured motorist's violations of one or more of the above safety rules, include, but

are not limited to, the following:


              a.      Serious and permanent bodily injuries to James Kight,
                      which is a life changing event causing Mr. Kight to lose
                      the ability to enjoy a normal quality of life, and depriving
                      his of the right to live his life in comfort and ease without
                      added inconvenience or diminution of physical vigor;

              b.      Aggravation of conditions already then existing at the
                      time of the collision that predisposed James Kight to
                      injury to a greater extent than another person;




                                         Page 4 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 5 of 30




                c.         Medical expenses incurred in the past and reasonably
                           expected to be incurred in the future, and
                           transportation expenses to obtain such medical
                           treatment;

                d.         Physical pain and suffering experienced in the past and
                           reasonably expected to be experienced in the future;

                e.         Mental anguish experienced in the past and
                           reasonably expected to be experienced in the future,
                           which includes, but is not limited to, James Kight's loss
                           of quality of life due to permanent injuries causing
                           chronic pain that limits his activities; and

                f.         The reasonable expense of any necessary help in
                           James Kight's home reasonably certain to be required
                           in the future, as a result of Mr. Kight's injuries.



   VII. JAMES KIGHT'S UNDERINSURED MOTORIST CL.AIM WITH DEFENDANT
                                GEICO

        20.     James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

        21.     On June 12, 2019, the liability insurance carrier for Dan Owney offered to

settle James Kight's primary claim for $25,000.00, which was the at- fault motorist's

liability policy limits.

        22.     On or about October 25, 2019, Mr. Kight made a demand in the amount of

GEICO's $100,000.00 policy limit.

        23.     On October 31, 2019, GEICO waived their subrogation rights in the

tentative settlement proceeds between Mr. Kight and the underinsured motorist.

        24.     On November 11, 2020, GEICO responded to that demand, offering less

than the policy limit.




                                             Page 5 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 6 of 30




                     VIII. DUTIES OWED BY DEFENDANT GEICO

       25.    James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

       26.    The underinsured motorist ("UIM") coverage provided by GEICO states

that GEICO will pay all sums that Mr. Kight is legally entitled to recover as

compensatory damages from the owner or driver of an underinsured motor vehicle.

       27.    The compensatory damages James Kight is legally entitled to recover

from the underinsured motorist are provided in paragraph 23 above.

       28.    The compensatory damages provided in paragraph 23 above is the

applicable law as it relates to the underinsured motorist insurance policy issued by

GEICO referred to in paragraph 13 above.

       29.    GEICO owed a duty to evaluate James Kight's claim in good faith and

deal fairly with Mr. Kight in performing GEICO's obligations under the insurance policy.

       30.    GEICO owed a duty to provide James Kight with a reasonable explanation

of the basis in the insurance policy in relation to the facts and applicable law for

GEICO's settlement offers.

       31.    GEICO owed a duty to consider all of the documentation and evidence

supporting James Kight's UIM claim.

       32.    In determining whether to accept or reject an offer of compromise, GEICO

owed a duty to give James Kight at least equal consideration to Mr. Kight's interests as

GEICO gave its own interest.




                                        Page 6.of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 7 of 30




       33.      GEICO owed a duty to treat James Kight consistently with the

requirements of the laws and regulations promulgated by the Arkansas Insurance

Department and codified by the Trade Practices Act.

       34.      GEICO owed a duty to conduct a full, fair, prompt, and objective

investigation of James Kight's UIM claim at GEICO's own expense.

       35.      GEICO owed a duty to fully, fairly, and promptly evaluate James Kight's

UIM claim.

       36.      GEICO owed a duty to avoid denying or underpaying any part of James

Kight's UIM claim based upon insufficient information, speculation, or biased

information.

       37.      GEICO owed a duty to provide James Kight with a written explanation

pointing to facts and policy provisions supporting a denial of his claim.

       38.      GEICO owed a duty to objectively evaluate James Kight's UIM claim

based on all available evidence, and not just the evidence GEICO believes to support

its position.

       39.      GEICO owed a duty to consider only factors in its evaluation of James

Kight's UIM claim for which there was evidence.

       40.      GEICO owed a duty under Arkansas law to avoid preventing, hindering, or

delaying the performance of its obligations owed to James Kight and other

policyholders.

       41.      GEICO owed a duty to treat James Kight's UIM claim as a non-adversarial

process.




                                        Page 7 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 8 of 30




       42.    GEICO owed a duty to James Kight to educate its auto claims adjusters

about the nature, extent, and permanency of injuries capable of being caused by motor

vehicle collisions.

       43.    GEICO owed a duty to James Kight to ensure its auto claims adjusters

have current knowledge about medical and scientific research regarding the diagnosis

and treatment of motor vehicle collision injuries.

       44.    GEICO owed a duty to James Kight to use scientific research in an

intellectually honest manner in evaluating injury claims.

       45.    GEICO owed a duty to James Kight to avoid misrepresenting facts or

policy provisions.

       46.    GEICO owed a duty to James Kight to avoid attacking the character,

reputation, and credibility of a person making a claim.

       47.    GEICO owed a duty to James Kight to explain how it interprets its policy

and how it handles similarly situated claims.

       48.    GEICO owed a duty to James Kight to adhere to Arkansas law for claims

arising in Arkansas.

       49.    GEICO owed a duty to James Kight to avoid unfair claims settlement

practices as defined in the Trade Practices Act.

       50.    GEICO owed a duty to James Kight to adhere to the rules and regulations

of the Arkansas Insurance Department.

       51.    GEICO owed a duty to James Kight to settle his UIM claim without

influencing settlements under other portions of the insurance policy coverage.




                                       Page 8 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 9 of 30




       52.    GEICO owed a duty to give the benefit of the doubt to its insured when

making claims decisions.

       53.    GEICO owed a duty to James Kight to reevaluate claims as new

information is developed, including but not limited to, discovery responses after lawsuits

are filed.

       54.    Failure to discharge these duties and obligations constitutes evidence

GEICO prevented, hindered, or delayed performance of its obligations owed under the

insurance policy.

       55.    In this case, GEICO failed to discharge these duties and obligations owed

to James Kight.

       56.    There is no good faith defense to GEICO's actions, and these actions

were not the result of an honest error in judgment.

 IX. INFORMATION LIKELY TO BE IN THE POSSESSION OF DEFENDANT GEICO

       57.    James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

        58.   Most of the proof of James Kight's claims will be uniquely and solely in the

possession of GEICO.                                                                         .-~·

        59.   Because the facts of this case are peculiarly within the opposing party's

knowledge, James Kight pleads these allegations generally as to the malice, intent,

knowledge, and state of mind of GEICO.

        60.   Such allegations have evidentiary support arising out of the facts of this

case, and James Kight believes such allegations will have further evidentiary support

after a reasonable opportunity for further investigation and discovery from GEICO.



                                       Page 9 of 15
  Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 10 of 30




      X. COUNT 1 - BREACH OF INSURANCE CONTRACT BY DEFENDANT
                                     GEICO
      61.  James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

      62.    GEICO issued ~IJ automobile policy of insurance insuring James Kight's

vehicle at the time of this motor vehicle collision as described above. One portion of the

insurance policy for which GEICO charged and Mr. Kight paid premiums included

underinsured motorist coverage in the amount of $100,000.00 per person.

      63.    James Kight has made a demand for payment of underinsured motorist

insurance policy limits of $100,000.00 upon GEICO.

      64.     Despite the demand, GEICO has failed and refused to pay the policy limits

to James Kight. Thus, it has breached its contractual policy of insurance with Mr. Kight

by not paying the underinsured motorist insurance benefits to which Mr. Kight is entitled.

       65.    GEICO violated the duty to evaluate James Kight's claim in good faith and

deal fairly with Mr. Kight in performing GEICO's obligations under the insurance policy.

       66.    GEICO violated the duty to provide James Kight with a reasonable

explanation of the basis in the insurance policy in relation to the facts and applicable law

for GEICO's settlement offers.

       67.    GEICO violated the duty to consider all of the documentation and

evidence supporting James Kight's UIM claim.

       68.    GEICO violated the duty to give James Kight at least equal consideration

to Mr. Kight's interests as GEICO gave its own interest when determining whether to

accept or reject an offer of compromise.




                                      Page 10 of 15
   Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 11 of 30




       69.      GEICO violated the duty to treat James Kight consistently with the

requirements of the laws and regulations promulgated by the Arkansas Insurance

Department and codified by the Trade Practices Act.

       70.      GEICO violated the duty to conduct a full, fair, prompt, and objective

investigation of James Kight's UIM claim at GEICO's own expense.

       71.      GEICO violated the duty to fully, fairly, and promptly evaluate James

Kight's UIM claim.

       72.      GEICO violated the duty to avoid denying or underpaying any part of

James Kight's UIM claim based upon insufficient information, speculation, or biased

information.

       73.      GEICO violated the duty to provide James Kight with a written explanation

pointing to facts and policy provisions supporting a denial of his claim.

       74.      GEICO violated the duty to objectively evaluate James Kight's UIM claim

based on all available evidence, and not just the evidence GEICO believes to support

its position.

       75.      GEICO violated the duty to consider only factors in its evaluation of James

Kight's UIM claim for which there was evidence.

       76.      GEICO violated the duty under Arkansas law to avoid preventing,

hindering, or delaying the performance of its obligations owed to James Kight and other

policyholders.

       77.      GEICO violated the duty to treat James Kight's UIM claim as a non-

adversarial process.




                                        Page 11 of 15
   Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 12 of 30




       78.    GEICO violated the duty to James Kight to educate its auto claims

adjusters about the nature, extent, and permanency of injuries capable of being caused

by motor vehicle collisions.

       79.    GEICO violated the duty to James Kight to ensure its auto claims

adjusters have current knowledge about medical and scientific research regarding the

diagnosis and treatment of motor vehicle collision injuries.

       80.    GEICO violated the duty to James Kight to use scientific research in an

intellectually honest manner in evaluating injury claims.

       81.    GEICO violated the duty to James Kight to avoid misrepresenting facts or

policy provisions.

       82.    GEICO violated the duty to James Kight to avoid attacking the character,

reputation, and credibility of a person making a claim.

       83.    GEICO violated the duty to James Kight to explain how it interprets its

policy and how it handles similarly situated claims.

       84.    GEICO violated the duty to James Kight to adhere to Arkansas law for

claims arising in Arkansas.

       85.    GEICO violated the duty to James Kight to avoid unfair claims settlement

practices as defined in the Trade Practices Act.

       86.    GEICO violated the duty to James Kight to adhere to the rules and

regulations of the Arkansas Insurance Department.

       87.    GEICO violated the duty to James Kight to settle his UIM claim without

influencing settlements under other portions of the insurance policy coverage.




                                      Page 12 of 15
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 13 of 30




       88.    GEICO violated the duty of giving the benefit of the doubt to its insured

when making claims decisions.

       89.    GEICO violated the duty to James Kight to reevaluate claims as new

information is developed, including but not limited to, discovery responses after lawsuits

are filed.

       90.    As a result of GEICO's breach of the insurance contract, James Kight is

entitled to recover a judgment against it in the amount of $100,000.00 for underinsured

motorist insurance benefits, together with a statutory reasonable attorney's fees, pre-

judgment interest, post-judgment interest and twelve (12) percent penalty.

                               XI. AMOUNT OF DAMAGES

        91.   James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

        92.   James Kight's injuries and damages are in excess of the minimum amount

required for federal court jurisdiction in diversity of citizenship cases, for which Mr. Kight

should be awarded a judgment as against GEICO in an amount to fully and fairly

compensate his for each and every element of damages that has been suffered.

                                 XII. PUNITIVE DAMAGES

        93.   James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

        94.   James Kight is also entitled to punitive damages for GEICO's reckless

acts and omissions that occurred under circumstances where their conduct, in total

disregard of the consequences, would naturally and probably result in injury or damages

to Mr. Kight. GEICO knew or should have known, in light of the surrounding



                                       Page 13 of 15
   Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 14 of 30




circumstances, which its conduct would naturally and probably result in serious injury,

and continued this conduct with malice and reckless disregard for the consequences of

its actions for which punitive damages should be awarded. Mr. Kight is entitled to

recover punitive damages in accordance with Arkansas law.

          95.   In addition to actual, special, consequential and compensatory damages,

James Kight demands a judgment against GEICO for punitive damages in an amount

necessary and sufficient to deter GEICO from the above described conduct and to

punish GEICO for their willful, wanton, gross, flagrant, reckless, outrageous, and

egregious conduct.

                              XIII. DEMAND FOR JURY TRIAL

          96.   James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

          97.   James Kight demands a jury trial for all issues of fact presented by this

action.

                      XIV. RESERVATION OF ADDITIONAL CLAIMS

          98.   James Kight incorporates by reference herein the preceding paragraphs

as though stated word-for-word.

          99.   James Kight reserves the right to plead further upon completion of

discovery to state additional claims and to name additional parties to this action.

          WHEREFORE, James Kight prays that after a jury trial of this action that she be

awarded the following:

                a.     A judgment against GEICO in such an amo.unt that will
                       fully and fairly compensate his for all of the above
                       described damages and in an amount in excess of that
                       required for federal court jurisdiction in diversity of


                                        Page 14 of 15
Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 15 of 30




             citizenship cases;

        b.   A judgment and verdict against GEICO awarding
             exemplar or punitive damages as permitted by law;

        c.   All costs expended herein including attorneys' fees and
             any expert costs and fees as permitted by law;

        d.   A pre- and post-judgment interest award against
             GEICO to compensate for loss of money and to the
             extent of and for the reasons permitted by law; and

        e.   All other proper relief to which she may be entitled in
             the premises.


                                    Respectfully submitted,


                                    Paul Byrd, ABN 85020
                                    Sara Silzer, ABN 98118
                                    Maryann Furrer ABN 2015116
                                    Jordan Davis, ABN 2017034
                                    Patrick Kirby, ABN 88125
                                    Paul Byrd Law Firm, PLLC
                                    415 North McKinley, Suite 210
                                    Little Rock, AR 72205
                                    Phone:(501)420-3050
                                    Fax: (501) 420-3128
                                    Email: Paul@PaulByrdLawFirm.com
                                    Email: Sara@PaulByrdLawFirm.com
                                    Email: Maryann@PaulByrdLawFirm.com
                                    Email: Jordan@PaulByrdLawFirm.com
                                    Email: Patrick@PaulByrdLawFirm.com

                           By:      /s/ Paul Byrd
                                    Paul Byrd, ABN 85020




                                 Page 15 of 15
     Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 16 of 30

                                                                  ELECTRONICALLY FILED
                                                                      Grant County Cirwlt Court
                                                                  Garal Harrison, Ciraiil/County Clerlc
                                                                   2021-Apr-05 16:19:57
                                                                       27CV-21-33
                                                                    C07D01 : 15 Pages




            IN THE CIRCUIT COURT OF GRANT COUNTY, ARKANSAS
                              CIVIL DIVISION

JAMES KIGHT                                                  PLAINTIFF

v.                        CASE NO. _ _ __

GOVERNMENT EMPLOYEES INSURANCE
COMPANY a/k/a GEICO                                          DEFENDANT


                      Exhibit "A" to Plaintiff's Complaint
    Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 17 of 30




                                     C E RT I F I E D

               I,   T.    Holmes,      Claims      Coverage    Underwriter       of

        Government Employees Insurance company,        a   corporation organized

        and existing under the laws of the state of Maryland, do hereby
        certify that the attached Policy Declarations Page was printed

        from    records   retained     in   our    computer   data    files.    The

        amendments, endorsements, and policy contract are standard forms

        with information particular to this policy. Attached is a copy

        of policy contract number 4288-06-46-88 in the name of JAMES A
        KIGHT AND D L KIGHT for Endorsement effective 01-26-18, issued
        on 01-27-18, and in effect on 04-05-18.




I
                                                  T. H ~
                                                  Claims Coverage Underwriter


                                                  November 04, 2019
      Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 18 of 30
                                                                                                                                                                                                                 -
    GEICO.                                      Tel: 1-80N41-3CXX>                                                                  Declarations Page
                                                                                                                                         This is a detcltpllon or your coverage.
           geica.cam                                                                                                                          P19ae re1111n      ror ~r reooim.
    GOVERNMENT EMPLOYEES INSURANCE COMPANY
    One GEICO Center                                                                                                     Policy Number: 4288-06-46-88
    Macon, GA 31295-0001
                                                                                                                         Coverage Period:
                                                                                                                          11-20-17 through 05-20-18
                                                                                                                         Your COYerage beglffll and ends at 12:01 am local timeat the
    Date Issued: January 27, 2018                                                                                        acldr8a or the namad Insured.



    JAMES A KIGHT AND D L KIGHT                                                                                          Endorsement Effective: 01-26-18
    1628 GRANT 77
    SHERIDAN AR 72150-6138



    Email Address: bcnu@centurytel.net

    Named Insured                                                                                Additional Drivers
    James A Kight                                                                                None
    0 L Kight

    Vehicles                                                                                    Vehicle Location                                      Finance Company/
                                                                                                                                                      Llenholder

    1 1999 Jeep               GrCher Lar           1J4GW58S3XCS12404 Sheridan AR 72150    ····-··········-····--···-··-·······-····--·········-····-
    2.1999 GMC                Slerra1500           1GTEC14W7XZ523989 Sheridan AR 72150
    3·2002 Unc                Towncar SI           1LNHM82W92Y626377 Sheridan AR 72150 ---····-·······-·.........................................._______ _
    ;f2016 Chev               Malibu LS            1G1ZB5STSGF204895 Sheridan AR 72-1-50--·---·Arie_st_B
                                                                                                       ___a_n_k_
                                                                                                                                   •-0--••····--···•············-···--•·•·--·•··•--HOOOoOo-•••····
    "s" 1999                                                             •---••••--·••---••--••


               Chev           BlazerfTrt 1GNDT13W8X2157571                                     Sheridan AR 72150


I   6..1997
    f2002
    a··1·992
    9..1997
               Dodge
               GMC
               Jeep
               Jeep
                              Ram PU1500 3B7HC13YXVM544009
                              Sierre1500 1GTEC14T42Z218545
                              Cher Lared 1J4FJ58S6NL141441
                              GrChrLtdOv 1J4GZ78SSVC572006
                                                                                               Sheridan AR 72150
                                                                                               Sheridan AR 72150
                                                                                               Sheridan AR 72150
                                                                                               Sheridan AR 72150
                                                                                                                                                                                                       .
                                                                                                                                                                                                        .....

                                                                                                                                                                                                     ........

    coverages•                                                              Limits and/or Deductibles Vehicle 1 Vehicle 2 Vehiele 3 Vehicle 4

    Bodily Injury Liability
     Each Person/Each Occurrence                                 S100,000/$300.000                     $87.50       $67.50                                                   $82.30      $97.40
    P·roperty Damage Liability                                           $50,000                       $60.90       $60.90                                                   $56.30··-·····saiso
    Medical Benefats..         ·-·-·-······--······-······--·-···--····--$·5:ooo····-······-·-·····-·-$15.70-····-$1·5-:-70                                                  $24.00      $17.30
    Accidental Death Benefits ---····--····-·······-·-·····--········-··                      SS,000 ·-···········-····                S0.60               SO.SO               S0.60               S0.60
    Lost Earnings              .                                                  ...    $140 Weekly                                   $1.20               $1.20               $1.20               $1.30
    ijninsured Motorists Bodily Injury
     Each Person/Each Occurrence                                                    S100 000/$300,000                                S23.50              $18.80              $18.80              $18.80
    Uninsured. Motorist Property Damage·-·······---,-$_25_,0_0_0/_$200_...--...... _. __ .. S11.20 -····- $1.120 -·--$11_.20 ··-···· $11.20
    Underinsured Motorist
    Each Person/Each Oocurrence                          $100,000/$300,000                  $28.70        $28.70     $26.70          $28.70

    comprehensive                                                           ······-·····---:: -~ ·····-·······-·-·-····-··-·····-• ................... • ··-·····-········ • -····· $90.S~
    ....                  .        ····························-·······--······-·-·····--····--··...•--··---········-···················-·······-········...····-·-·····-·······---····-·······....-- ........
    T-0                                                                                                                                                             Coverages Continued on Back
    DEC_PAGE (03-14) (Page 1 of 4)                                                                                                                                   Polley Change Page 5 of 24
     Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 19 of 30



    coverages•                                                                                    Umlts and/or Deductibles Vehicle 1 Vehlcle 2 Vehlcle 3 Vehicle 4

    Cofflsion                                                                                                       S500 Deel                                                                                            -      S232.10
                                                                                                                      Full                                                                                                        SS,10
                                          - - - - - ----····-····-··--····-·-····-·-··--····-····-
    Emergency Road Service ......-·····--···----
    Rental Reimbursement                 sso Per DaY...- - - - -                             S28.~
                                         S1,500Max
                                                      __________
          --- ------·--····--··•·--•'----------··-···--·····-···-·-·····-·-··-·-·
    Mechanical Breakdown                  5250 Deel
                                        __;.:..._
                                                                                      ...-.......--.......
                                                                                             S52.60                                        __________________
                                                                                                                   ..:.::.;.::...:;;..:;.;;.


    Six Month Premium Per Vehicle                                                                                                                               $207.30               $202.60                  $201.10         $665.70

    Coyeraqes•                                                                                     Limits and/or Qeductibles Vehicle 5 Vehicle 6 Vehicle 7 Vehicle.I

    Bodily Injury Uabllity
    Each Person/Each Occurrence
                        - ...·..·-······-......--.,--- ..··-..··•..··-·---'------'-
    .....................
    !'_~perty Damage Liability
                                                                        $1 OO,OOO/S300,000
                                                                             S50,000
                                                                                                       $62.30
                                                                                           ·---······--·----·-
                                                                                                       $56.30
                                                                                                                                                                             S62.30
                                                                                                                                                                             $56.30
                                                                                                                                                                                          563.40
                                                                                                                                                                                          $57.30
                                                                                                                                                                                                                                  568.70
                                                                                                                                                                                                                                  562.00
    Medical Benefits ···-----
    ..............
    Accidental Death Benefits
                                                                                ,   ____···--······--·              $5,000
                                                                                                                    $5,000
                                                                                                                                                                  $24.00
                                                                                                                                                                   S0.60
                                                                                                                                                                             $29.90       524.40
                                                                                                                                                                          ····-····--····-···
                                                                                                                                                                              $0.80         $0.60
                                                                                                                                                                                                                                  $26.70
                                                                                                                                                                                                                                   $1.00
    Lost·Eaminos':::::::~                                  .. . ....                              .......        $140 Weekly                                       S1 .20     $1.50        "s1.20 ...                            --··siso
    Uninsured Motorists Bodlly Injury
    Each Person/Each Occurrence                                                                  ·····-· S1~00DJS300,000 ........ _ .. 518.80                                            $18.80                 $~1;,;;.9~.10,;.-~$1.:.:9~.1~0
                                                                                                     .. ··-·····...........-..·---····...... -..-..- .............-......
    Uninsured Motorist Property Damage                                                     $25,000/S20O                       $11.20         511.20          $11.40                                                               S11.4O
    Underinsured Motorist
                                                                                      ·-------··
    Each Person/Each Occurrence                                                                             $100,000/$300,000                                     526.70                 $26.70
    eomi:iietierisive.. ········ ················· ··· ········ ··············· ·· ············· ·····5250 Ced ··· ......... · ····· ···... ··· ······· ···$49.so· ······ $27.20                  $27.20
                                                                                                                                                                          ······································
                                                                                                 ..... _ ...... ssoo·Ded

    ColliSion
                 ·---------
    Emergency Road Service
                                                                                               ______ _ -                Full
                                                                                                                                                       ' - - - -..··-..··-·........_... _........_................
                                                                                                                   $500Ded ... ...... ....· - - - - - - -
                                                                                                                                                                                            $9.40

I   Rental
    ···•····
                   Reimbursem·-ent
             ..·······-·
    Mechanical                  --
                            Breakdown
                                           _________
                                      ..-·,---····-·..····-···..........._.........
                                                                                                 -_-_-_-....,sso::P:er-.D-a_y-.-
                                                                                                                 s1,SOO Max
                                                                                                                   $250 Deel
    ...................-......... ..····--·····..................... _.............................-.............................
                                                                                                                                           .   _-_-_-_-_-::::::::~S2::8:.s-o-.-.--..-.--..-..::~--
                                                                                                                                           ,-------------···-..····•·
                                                                                                                                                          _..............-
                                                                                                                                                                           ..···•-·..·····-
                                                                                                                                  -.........................................................................              ,   ____
    Six Month Premium Per Vehlcle                                                                                                                               $201.10               $294.90                  $204.60          $211.00

                                                                                                   Umlts and/or Deductlbles                                                                                                   Vehicle9

    BodUy Injury Uabllity
    Each Person/Each Occurrence                                                                             S1 OO,OOO/S300,000
    property Dama~°i.lablllty                                                                                    $50,000                                                            ---..-....····-·-··..   $53.00
                                                                                                                                                                                                            $47.90
    ·•-•••••-••••                     oooH_O___                                                                                                                                      HH•--••••••-•-••••-•-·••••--••
                                                                                                                                                                                                           $21.50
    Medical Benefits
    Accldental Death Benefits
    i..ost Ea-1"""'
                                                                    .....·-····--· ..·..-·..... __ ......- ........ $5,000······--·· ..-.. _·····-..···· ..---..........................._ .. _ __
                                                            -................
                                                                                                                    SS,000                                                                         ··---......
                                                                                                        - - -.....· - · · · · · - - · · - - - ·....- ............. _ ..... __ .... _ ............................ _ ..... .
                                                                                                                                                                                                                                    so:oo
    ::.'"'--"...-;;"'""'-------.......--.....- ..... _ _S_1_40_Weekly ........- .......................-....... -...                                                                                                                $1.20
    Uninsured Motorists Bodily Injury
     Each Person/Each Occ:urrence                       $1O01000/$300,000                                                                                                                                            S19.10
    Uninsured Motortst Property Damage                _;.:.;;S2~S="',OOOIS200~~::.----------                                                                                                                   ---·s11.,0
    Undertnsured Moioiist................_····•-·..····..······---··--·-......-•..···.........                                                          ···-.................-.........- - -...................-................
     Each Person/Each Occ:unence                                                                                                                                                                                                  $27.20
                                                                                    ......... ·······~~.~!.~'~~ ..... ······· ......... .


    OEC_PAGE ~14) (Page 2 of 4)
                     Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 20 of 30
,.....   "-




                  Coverages•                                                                                    Limits and/or Deductibles                                                                                                  Vehicle 9


                  Comprehensive
                  -······-..-·-····--····---····---····--······---····---······-······--------···
                                                                                                               ········-········f~~         g: · · -----·-·---·---
                                                                                                                                                    · · · · ---·· · · · ·-· · · · · -· · · · · . ----·--·-··-·-········
                                                                                                                                                                                                 · ·- -· · · -· · · · · · -· · · -· · · · ·:
                  COiiision                                                                                                   ssoo Ded
                  -····-·······---··-·-····--······-·····--·---·--····-·····--··-----··--····-··----····---···--·------
                  Emergency.Road. Service ······--······--···············--·····-·······--·····--~~.1!_.. ___
                  Rental Reimbursement                                         .............~!.?..~. P.~Y.. ......... .... ... . . ...... ....... ...... .......................................'.'.
                                                                                                                                   S1,SOOMax
                  ·····•······················································•·····•····· ································•"''''''''''''''''''''"'''''''"'''''"''''"'''''"''''''''' ··················••·························  ····························
                  Mechanical                     Breakdown                                                                            5250 Ded
                  .. .._,, ...... ••••••••••••.. ••••--••---••-••••••--•••••-.. •••••a.-•o•••• .................. , _ _ _ ,,,,,,.... ,,,,_, .. ,, .... _...,,,,, .. -•••••••••-•••••-•••••••••••-••••--•••••.. -••••••--•••••-••••••--••••••-••••••••--•----•



                  Six Month Premium Per Vehicle                                                                                                                                                                                                 $111.90
                  Total Six Month Premium                                                                                                                                                                                                   $2,377.20
                  ~verage applies where a premium or SO.DO Is shown for a vehicle.

                  If you elect to pay your premium In Installments, you may be subject to an additional fee for each Installment. The fee
                  amount will be shown on your bilHng statements and Is subject to change.


                  Discounts

                  The total value of your discounts Is                                                                                                                             $196,50
                    New car ·(Veh 4) .................................................................................................................................................. $9.90
                    Seatbelt (All Vehicles) .......................................................................................................................................$37 .30
                      Multi-car (All Vehicles) ....................................................................................................................................$456.50
                      Anti-Lock Brakes (Veh 4) ...................................................................................................................................S12.20
                      Anti-Theft Device (Veh 4) ....................................................................................................................................$4. 70
                      5 Year Good Driving (All Vehlcles).................... _.............................................................................................$263.20


         I
                      Passive Restraint/Air Bag (Veh 1, 2, 3, 4, 5, 6, 7, 9) ........................................................................................$112.70

              .
                  Contract Type: PRIME TIME
                  Contract Amendments: ALL VEHICLES· A54AR(04-1S) A54E0(03-14) A70AR(02-97)
                  Unit Endorsements:                                  A115B (10-11)(VEH 4,6); A149 (06-13)(VEH 1,2,3,4,5,6,7,8,9 );
                                                                      A180 (10-12)(VEH 4); A190 (04-15)(VEH 1,2,3,4,5,6,7,8,9 );
                                                                      A431 (05-11)(VEH 4,6); A449 (04-1S)(VEH 1,2,3,4,5,6,7,8,9 );
                                                                      A48 (04,-15)(VEH 1,2,3,4,5.6,7,8,9); UE316B (06-13)(VEH 4)

                                                                                                     Important Policy lnfonnation
                   -COngratulationsl You have earned the free Accident Forgiveness benefit. That means we wlll waive the surcharge
                   associated with the fir.it at-fault accident caused by an eligible driver on your policy.
                   -Please review the front and/or back of this page for your coverage and discount Information.
                    -Special 50+ rating applies.
                    -Reminder· Physical damage r.overage wlll not cover loss for custom options on an owned automobile, Including
                    equipment, furnishings or finishings including paint, If the existence of those options has not been previously reported to
                    us. This reminder does NOT apply In VIRGINIA, however, In Virginia coverage Is limited for custom fumishlngs or
                    equipment on pick-up trucks and vans but you may purchase coverage for this equlpmenl Please call us at
                    1-800-841-3000 or visit us at geloo.com If you have any questions.


                                                                                                                                                                                                                                    Con1lnued on 8ac;k
                  DEC_PAGE (03-14) (Page 3 of 4)
                                                                                                                                                                                                                    Polley Change Page 7 of 24
             Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 21 of 30


;.
:.,
0
 "':                                                   Important Policy lnfonnatlon
:;
•..·••·     -Claims Incurred while an insured vehicle Is being used to cany passengers for hire may not be covered by this
            contract. Please review the contract for a full list of exclusions and contact us If you plan to use any of your Insured
            vehlcles for this purpose.
~
~           -The 1997 JEEP has been added to your policy.
....,
0



~·
~




          . DEC_PAGE ~14) (Paga 4 of 4)
                                                                                                                  POiiey Change Page 8 d 24
        Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 22 of 30




                                  CIEICCI
                                 ONE GEICO PLAZA
                                 Washington, D. C. 2007M001
                                 Telephone: 1-800-841-3000




                                 Arkansas
                                  Family
                                 Automobile
                                 Insurance
                                 Policy


I                                •
                                 •
                                 •
                                     Government Employees Insurance Company
                                     GEICO General Insurance Company
                                     GEICO Indemnity Company
                                 •   GEICO Casualty Company



        NOTICE:

        In the repair of your covered motor vehicle under the physical damage coverage provisions of
        this policy. we may require or specify the use of motor vehicle parts not made by the original
        manufacturer. These parts are required to be at least equal In tenns of flt. quality, perfonnance,
        and warranty to the original manufacturer parts they replace.

    b

    i
                                                                                        New Polley Page 17 of 48




--------------------                                                                          -
      Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 23 of 30



                                                                        POLICY INDEX
..
0

:    SECTION I
                                                                          Page                                                                                Page
                                                                                       Conditions...........................................- .................. 9
                                                                                          Notice
i
0
     IJabillty coverages
     Your Protection Against Clalms From Others
                                                                                          Two Or More Autos
                                                                                          Assistance And Cooperation Of The Insured
J.   Definitions................................................................ 3        Action Against Us
     Losses We Will Pay For You.................................... 3                     lnsured's Duties In Event Of Loss
     Additional Payments We WIii Make Under TIie                                          Appraisal
       UabDity Coverages. ............................................... 3               Payment Of Loss
       Legal Expenses And court Costs                                                     No Benefit To BaDee
       Ball And Appeal Bonds                                                              Subrogation
       First Aid Expenses                                                              SECTIONIV
     Exclusions: When Section I Does NotApply............. 4
     Persons Insured: Who Is Covered........................... 4                      Unlnsurwd Motorists coverage
     Financial Responsibility Laws................................... 4                Your Protection For Injuries caused By Uninsured
     Out Of_ State Insurance............................................ 5             And Hit And Run Motorists
     Umlls Of Uabmty..................................................... 5            Definltlons................................................................10
     Other Insurance....................................................... 5          Losses We Pay........................................................10
     Conditions............................................................... 5
       Notice
                                                                                       Exclusions: When Section IV Does Not Apply.........                      ,a
                                                                                       Limits Of Uabillty..................................................... 11
       Two Or More Autos                                                               Other Insurance....................................................... 11
       Assistance And cooperation OfThe Insured                                        Trust Agreement...................................................... 11
       Action Against Us                                                               conditions............................................................... 11
       Subrogation                                                                         Notice
     SECTION II                                                                            Assistance And Cooperation Of 1he Insured
                                                                                           Ac:tlon Against Us
     Automoblle Medical Payments coverage                                                  Proof Of Claim • Medical Reports
     Protection For You And Your Passengers For Medical                                    Payment Of Loss
     Expenses
     Definitions................................................................ 6     SECTIONV
     Payments We Will Make.......................................... 6                 General conditions
     Exclusions: When Section II Does Not Apply........... 6                           The Following Apply To All Coverages In This Polley

I    Umlt Of Llablllty....................................................... 6
     Olher Insurance....................................................... 6
     Conditions...................................................;........... 6
        Notice
        Two or More Autos
                                                                                       Territory• PoDcy Period ............................................12
                                                                                       Premium..................................................................12
                                                                                       Changes................................................................. 12
                                                                                       Asslgnment.............................................................. 12
        Action Against Us                                                              cancenat1on By The Insured.................................... 12
        Medical Reports• Proof And Payment Of Claims                                   C8nce1Jation By Us...................................................12
        Subrogation                                                                    canc:eDatlon By Us Is Umtted...................................13
                                                                                       Renewal ...................................................................13
     SECTION Ill                                                                       Other lnsurance..........................................:............ 13
     Physical Damage coverages                                                         Dividend Provislon ...................................................13
     Your Protection For Loss Of Or Damage To Your Car                                 Declarations.............................................................13
                                                                                       Fraud And Misrepresentation................................... 14
     Definitions................................................................ 7     Examination Under Oath ..........................................14
     Losses we WDI Pay................................................. 7              Tenns Of Polley Confonned To Statutes..................14
         comprehenSlve Coverage ................................. 7
         Collision COverage............................................ 8              SECTIONVI
     Additional Payments We WIii Make Under lbe
         Physical Damage Coverages............................. 8                      Amendments And Endorsements
         car Rental If Your Car Is Stolen                                              Special Endorsement
     Exclusions: When The Physical Damage
         Coverages Do Not Apply......................:............ 8                        United States Govemment Employees.............. 14
     Limit Of Uablltty....................................................... 8
     Other Insurance....................................................... 8



     A•7DM (2-87)                                                                                                                        New Palley Page 18 rA 48
           Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 24 of 30
                                                                                                                                         --
        Whenever, •he," ''his," ''him," "himself"' appears in this policy, you may read "she," "her," ''hers," or ''herself."
                                                           AGREEMENT
        We, the Company named In the declarations attached to this policy, make this agreement with you, the
        policyholder. Relying on the lnfonnation you have furnished and the declarations attached to this policy and if
        you pay your premium when due, we will do the following:

        SECTION I                                                      substttute for the owned auto or trcrllerwhen withdrawn
                                                                       from normal use because of Its breakdown, repair,
        Liabilty Coverages                                             servicing, loss or destruction.
        Your Protection Against Claims From Others
        Bodily Injury Liability                                        1O. "Trailer' means a traller designed to be towed by a
        Property Damage Uabllity                                       pt#vate passenger auto, If not being used for business
                                                                       or commercial purposes with a vehicle other than a
        DEFINITIONS                                                    private passtmger, fann or utility auto.
            The words Italicized in Section I of this pollcy are
        defined below.                                                 11. "Utility auto• means a vehicle, other than a farm
                                                                       auto, with a load capacity of 2000 pounds or less of the
        1. "Auto business• means the business of selling,              pick-up body, van or panel truck type not used for com-
        repairing, servicing, storing, transporting or parking of      mercial purposes.
        autos.
                                                                       12. "Wat" means anned conflict between nations,
        2. "Bodily Injury• means bodily i"njury to a person,           whether or not declared, civil war, insurrection, rebellion
        Including resulting sickness, disease or death.                or revolution.
        3. "Farm auto" means a truck type vehicle with a load          13. "You" means the policyholder named in the
        capacity of 2000 pounds or less, not used for commercial       declarations and his or her spouse if a resident of the
        purposes other than fanning.                                    same household.
        4. "Insured" means a person or organization descttbed           LOSSES WE WILL PAY FOR YOU
        under PERSONS INSURED.                                          UNDER SECTION I
        5. "No&owned auto" means an automobile or trailer                  Under Section I, we will pay damages which an In-
        not owned by or fumlshed for the regular use of either you      sured becomes legally obligated to pay because of:
        or a rellltlve, other than a temporary substitute auto. An
        auto rented or leased for more than 30 days will be             1. bodily Injury, sustained by a person, and;
        considered as furnished for regular use.

I       6. "owned auto" means:
            (a) a vehlcle desctlbed In this pollcy for which a
                premium charge Is shown for these coverages;
            (b) a trailer owned by you;
                                                                        2. damage to or destruction of property, arising out of
                                                                        the ownership, maintenance or use of the owned auto
                                                                        or a non-ownecl auto. We wfli defend any suit for
                                                                        damages payable under the terms of this policy. We
                                                                        may Investigate and settle any claim or suit
            (c) a private passenger, farm or utility auto, own-         ADDITIONAL PAYMENTS WE WILL MAKE UNDER
                ership of which you acquire during the policy           THE LIABILITY COVERAGES
                period, If
                                                                        1, All Investigative and legal costs Incurred by us.
                (I) It replaces an owned auto as defined In (a)
                    above;or                                            2. All court costs charged lo an Insured In a covered
                (IQ we Insure all private passenger, farm and
                                                                        lawsuit.
                     utility autos owned by you on the date of the      3. All Interest accruing after entry of a Judgment on that
                     acquisition, and you ask us to add It to the       amount of a Judgment Which represents our Hmlt of fl..
                    policy no more than 30 days later;                  ablllty, until we have paid, offered or deposited In court
           (d) a temporary substitute auto.                             that part of the judgment not exceeding the limit of our
                                                                        Hablllty.
        1. "Prlvale passenger auto" means a four-wheel pri-
                                                                        4. Premiums for appeal bonds In a suit we appeal, or
        vate passenger, station wagon or jeep-type auto.
                                                                        premiums for bonds to release attachments; but the face
        I. "Relative• means a person related to you who re-             amount of these bonds may not exceed the applicable

    i   sides In your household.
        9. "Tempo,ary substitute auto" means an automobile
        or trailer, not owned by you, lemporar11y used With the
                                                                        limit or our liability.
                                                                        5. Premiums for ball bonds paid by an Insured due to
                                                                        traffic law violations arising out of the use of an Insured
        permission of the owner. This vehicle must be used as a         auto, not to exceed $250 per ball bond.




    I    A-70AR (2-97)   Page 3 of 14                                                                         New Polley Page 19 of 48
         Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 25 of 30



    6. Costs lna.ined brf any Insured for first aid to others at   10. We do not cover damage to:
    the time of an accident Involving an Insured auto.                 (a) property owned, operated or tr11nsported by an
    7. Loss of earnings up to S50 a day, but not other In-                 Insured, or
    come, ff we request an lnsunKI to attend hearings and              (b) property rented to or In charge of an Insured
    trials.                                                                other than a residence or private garage.
    a.   All reasonable costs Incurred by an lnsutlld at our       11. We do not cover an auto acquired by you during the
    request.                                                       poHcy tenn, ff you have purchased other Uablllty Insur-
                                                                   ance for it.
    EXCLUSIONS
                                                                   12. We do not cover.
    When Section I Does Not Apply
                                                                       (a} the United States of America or any of Its agen-
       We will not defend any suit for damage ff one or                    cies;
    more of the exclusions llsted below applies.                       (b) any person, including you, If protection Is af•
    1. Bodily Injury to any Insured or any relative of an                  forded under the provisions of the Federal Tort
    Insured residing in his household is not covered.                      Claims Ad..
    2. Section I does not apply to any vehicle used to cany        PERSONS INSURED
    passengers or goods for hire. However, a vehicle used In       Who Is Covered
    an ordlna,y car pool on a ride sharing or cost sharing ba-
    sis is covered.                                                   Section I applies to the following as lnsutetls with
                                                                   regardtoanownedauto:
    3. Bodily Injury or property damage caused Intention-
    ally by or at the direction of an Insured Is not covered.      1. you and your telatlves;
    4. We do not cover bodily Injury or property damage            2. any other person using the auto with your pennls-
    that Is Insured under a nuclear llabflly policy.               slon. The actual use must be within the scope of that
                                                                   permission;
    5. Bodily Injury or property damage arising from lhe
    operation of farm machinery Is not covered.                    3. any other person or organization for his or Its Dablllty
    6. Bodily Injury to an employee of an Insured arising          because of acts or omissions of an Insured under 1. or
    out of and In the course of employment by an Insured Is
                                                                   2. above.
    not covered.                                                       Section I applies to the following with regard to a
        However, bodily Injury of a domestiC employee of           non-owned auto:


I   the Insured Is covered unless benefits are payable or are      1. (a) you;
    required to be provided under a workers' or woltcmen's             (b) your relatives when using a ptfvate passenger,
    compensation law.                                                      fann or utility auto or traller.
    7. We do not cover bq!llly ln}uryto a fellow employee              Such use by you or your telatlves must be Ytith
    of an Insured ff the fenow employee'S bodily Injury            the permission, or reasonably believed to be with the
    arises from the use of an auto While In the course of em-      pennlsslon, of the owner and within the scope of that
    ployment and If workers' compensation or other slmllar         pennlsslOn;
    coverage is available. We wlll defend you If suit Is
                                                                   2. a person or organization, not owning or hiring the
    brought by a fellow employee against you aneging use,          auto, regarding his or Its liablllty because of acts or
    ownership or maintenance of an auto by you.                    omissions of an Insured under 1. above.
    8. We do not cover an      owned auto whlle used by a per-         The Omits of llablllly stated In the declarations are
    son (other than you or a relative) when he is employed         our maximum obligations regardless of 1he number of
    or otherwise engaged in 1h(t auto business.                    Insureds Involved In the occurrence.
    9. A non-owned auto whDe maintained or used by any             FINANCIAL RESPONSIBILITY LAWS
    person Is not covered While such person Is employed or
    otherwise engaged In (1) any •uto IJuslness; (2) any other          When this policy Is certified as proof of financial re-
    business or occupation of any Insured, except a prlllllte      sponsibility for the future under the provisions of a motor
    passenger auto used brt you or your chauffeur or doo'M&        vehicle financial responsibility law, this Dabllity insurance
    tie servant whlle engaged In such other busines.,.             will comply with the proVislons of that law. The Insured
                                                                   agrees to reimburse us for payments made by us which
         However, coverage does apply to a non-owned prt-          we would not have had to make except for this
    wte pass11111er auto used by you, ,our chauffeur or a          agreement.
    domestic servant, while engaged In the business of an
    Insured.

     A-70AR (2-97)   Page 4 11114                                                                        New Polley Page 20 or 48
."
              Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 26 of 30
                                                                                                                                           -
~
0
                                                                             If a claim or suit Is brOUght against an Insured, he
=
;
;
           OUT OF STATE INSURANCE
                                                                          must promptly send us each demand, notice, summons
               When the policy applies to the operation of a motor        or other process received.
0
.
V          vehicle outside of yourstate, we agree to Increase your
           coverages to the extent required of out-of-state motorists     2. TWO OR MORE AUTOS
~          by local law. This additional coverage will be reduced to
.i
~          the extent that you are protected by another Insurance             If this policy covers two or more autos, the limit of
                                                                          coverage applies separately to each. An auto and an
.          policy. No person can be paid more than once for any
           Item of loss.                                                  attached tta/ler are considered to be one auto.
           LIMITS OF LIABILITY                                            3. ASSISTANCE AND COOPERATION OF THE
                                                                              INSURED
               Regantless of the number of autos or ttallets to
           which this policy applies:                                         The Insured will cooperate and aSSist us, If re-
                                                                          quested:
           1, The limit of bodily injury llabllily stated In the decla-
           rations as applicable to •each person" Is the llmlt of our          (a) In the Investigation of the occurrence;
           liability for all damages, Including damages for care and           (b) In making settlements;
           loss of services, because of bodily Injury suslained by             (c) In the conduct of suits;
           one person as the result of one occurrence.                         (d) In enforcing any right of contribution or Indem-
                                                                                    nity against any legally or responsible person or
           z. The limit of such llablllty stated In the declarattons as             organization because of bodily lnJury or prop-
           applicable to "each occurrence" Is, subjed to the above                  erty damage;
           provision respecting each person, the total limit of our            (e) at trials and hearings;
           liability for all such damages, Including damages for care          (f) In securing and giving evidence; and
           and loss of services, because of bodily Injury sustained            (g) by obtaining the attendance of witnesses.
           by two or more persons as the result or any one occur-
                                                                               Only at his own cost wlll the Insured make a pay-
           rence.                                                         ment, assume any obllgatton or Incur any cost other than
           3. The limit of property damage liability stated In the        for first aid to others.
           declarations as appUcable to "each occurrence" ls the to-
           tal Omit of our liabluty for all damages because of Injury     4. ACTION AGAINST US
           to or destNction of the property of one or more persons            No suit will lie against us:
           or organizations, Including the loss of use of the property
           as the result of any one occurrence.                               (a) unless the Insured has fully complied with all
                                                                                   the pollcy's tenns and conditions, and
           OTHER INSURANCE                                                    (b} until the amount of the lnsuted's obllgatlon to

I              If the Insured has other Insurance against a loss cov•
           erect by Seciion I of 1h15 policy, we will not owe more
           than our pro-rata share of the total coverage avallable.
               Any Insurance we provide for a vehicle you do not
                                                                                   pay has been finally detennlned, either:
                                                                                   (I) by a final judgment against the Insured
                                                                                        after adual trial; or
                                                                                   (ii) by written agreement of the lnsuted, the
           own shall be excess over any other valid and collectible                     claimant and us.
           Insurance. However, It shall be primary If the temporary           A person or organization or the legal 18presenlallve
           subsfJtute auto or olher motor vehicle Is provided by a        of either, who secures a judgment or written agreement,
           duly Dcensed automobile dealer for demonstration pur-          may then sue to recover up to the poficy limits.
           poses or as a replacement whDe the Insured auto Is out of           No person or organization, Including the Insured,
           use because of Its breakdown, service or repair.               has a right under this policy to make us a defendant In
            CONDITIONS                                                    an action to determine the lnsuted's llablllty.
               The following conditions apply to Section I:                   Bankruptcy or Insolvency of the Insured or his
                                                                          estate will not relieve us of our obllgatlons.
           1. NOTICE
                                                                          5. SUBROGATION
                As soon as possible after an occurrence, written no-
           tice must be given us or our authorized agent stating:             When payment Is made under this policy, we wiU be
                                                                          subrogated to au the Insureds rtghls of recovery against
                (a) the Identity of the Insured,                          others. The lnsuted will help us to entoroe these rtghls.
     ...        (b) the time, place and detans of the occurrence;         The /nsUled wUI do nothing after loss to prejudice these
     ti         (c) the names and addresses of the Injured, and of
                    any witnesses; and
                (d) the names of the owners and the description and
                                                                          righls.
                                                                               This means we wlD have the right to sue for or oth-
                    location of any damaged property.                     erwise recover the loss from anyone else who may be




     I
                                                                          held responsible.

            A-70AR(2-97)   Pap5of14                                                                             New Polley Page 21 of "8
  Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 27 of 30



SECTIONII                                                       &. The United States of America or any of tts agencies
                                                                are not covered as an lnsut8d, a third party beneficiary,
Auto Medical Payments
                                                                or otherwise.
Protection For You And Your Passengers For Medical
Expenses
                                                                LIMIT OF LIABILITY
                                                                    The limit or liablllty for medical payments stated in
DEFINmONS                                                       the declarations as applying to •each person• Is the Omit
     The definitions of terms shown under Secllon I apply       we wlll pay for all costs incurred by or on behalf of each
to this COverage. In addition, under this Coverage, occu-       person who sustains bodily Injury in one accident. This
pying means In or upon or entering Into or allghtlng            applies regardless of the number of persons insured or
from.                                                           the number of autos or tral/e,s to which this policy ap-
                                                                plies.
PAYMENTS WE WILL MAKE
    Under this Coverage, we wlll pay an reasonable ex-
                                                                OTHERINSURANCE
penses actually Incurred by an lnsutedwithin one year               If the Insured has other medical payments Insurance
from the date of accident for necessary medical, surgical,      against a loss covered by Section II of this policy, we will
x-ray, dental services, prosthetic devices, ambulance,          not owe more than our pro rata share of the total
hospital, professional nursing and funeral services. The        coverage avaUable.
one year limit does not apply to funeral services.                 Any Insurance we provide to a person who sustains
    This Coverage appRes lo:                                    bodily ln}urywhlle occupying a vehicle you do not
1. you and each relative who sustains bodily Injury             own Shan be excess over any other valid and collectible
                                                                Insurance.
caused by accident
                                                                CONDITIONS
   (a) while occupying the owned auto; or
   (b) while occupying a non-owned auto if you or                   The fonowlng conditions apply to this Coverage:
        your relatlve reasonably believe you have the
                                                                1. NOTICE
        owner's permission to use the auto and the use Is
        within the scope of that pennlsslon; or                      As soon as possible after an accident, written notice
   (c) when struck as a pedestrian by an auto or trailer.       must be given us or our authorized agent stating:
2. any other person who sustains bodily Injury caused                (a) the Identity of the Insured;
   tr, accident while occupying the owned auto while                 (b) the time, place and details of the accident; and
   being used by you, a resident of your household, or               (c) the names and addresses of the Injured, and of
   other persons with your permission.                                    any witnesses.
EXCLUSIONS                                                      2. TWO OR MORE AUTOS
When Section II Does Not Apply                                       If this poDcy covers two or more autos, the limit of
1. There Is no coverage for bodily lff/ury sustained by         coverage applies separately to each. An auto and an
any occupant of an owned auto used lo cany passenger.;          attached tnller are considered to be one auto.
or goods for hire. However, a vehicle used In an ordinary       3. ACTION AGAINST US
car pool on a ride sharing or cost sharing basis Is covered.         Sull will not lie against us unless the Insured has
2. There Is no coverage for an Insured whlle occupying          fully complied with all the policy tenns.
a vehlc:le IOcatecl for use as a residence or premises.
                                                                4. MEDICAL REPORTS· PROOF AND PAYMENT OF
3. You and your telatlves are not covered for bodily                CLAIMS
Injury sustained while oceupylng or When struck by:                 As soon as possible, the Injured person or his repre.
    (a) a fann-type tractor or other equlJment designed         sentatlve will furnish us with written proof of claim, un-
        for use principally off public roads, while not         der oath If required. After each request from us, he wiU
        upon public roads; or                                   give us wrltlen authority lo obtain medical reports and
    (b) a vehicle operated on rails or crawler-treads.          copies of records.
4. There Is no coverage for persons employed in the auto            The Injured person will submit to an examination by
IJus/ness, If the accident arises out of that business and If   doctors chosen by us and at our expense as we may
benefilS are required to be provided under a wortten;'          reasonably require.
compensation law.                                                    we may pay either the Injured person, the doctor or
s.   There Is no coverage for bodily lfflury sustained due      other persons or organizations rendering medical serv-
to war.                                                         iCeS, TheSe payments are made without regard to fault
                                                                or legal llablllly of the Insured.

A·TOAR (2-97)   Page 6 or 14                                                                          New Pollc:y Page 22 Of 48
     Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 28 of 30



    5. SUBROGATION                                               a. "owned auto· means:
         When we make a payment under this coverage, we             (a) any vehicle descrtbed In this policy for which
    will be subrogated (lo the extent of payment made by us)            a specific premium charge Indicates there ls
    to the rights of reoove,y the Injured person or anyone               coverage;
    receiving the payments may have against any per.;on or          (b) a pdwte passenger, tam, or utility auto or
    organization. Such person will do whatever is necessary             a tlaller, ownership of which Is acquired by you
    to secure our rights and will do nothing to prejudice                during the policy period; if
    them.                                                                (i) It replaces an owned auto as descn'bed in
    SECTION Ill                                                               (a) above, or
                                                                         (II) we Insure all pdvate passenger, farm, utll•
    Physical Damage Coverages                                                 lty autos and trailers owned by you on the
    Your Protection For Loss Or Damage To Your car                            date of such acquisition and you request us
                                                                              to add It to the policy within 30 days after-
    DEFINITIONS                                                               ward;
         The definitions of the terms "auto business", "farm         (c) a temporary sulJstltute auto.
    auto•, "private passenger auto·, "relatlve", "tempo-
    rary substitute auto", "ut/1/ty auto", "you" and "war"       9. '7rallet" means a trailer designed for use with a
    under section I apply to Section Ill also. Under this sec-   private passenger auto and not used as a home, office,
    tion, the following special definitions apply:               store, cf15Play or passenger trailer.
    1. "Actual cash value• is the replacement cost of the        LOSSES WE WILL PAY FOR YOU
    auto or property less depreclatlon or betterment
                                                                 Comprehensive (Excluding Colllston)
    2. "Betterment" is improvement of the auto or property
    to a value greater than Its pre-loss condition.              1. We will pay for each loss, less the applicable de•
                                                                 ductlble, caused other than by coll/slon, to the owned
    3. "Collision• means loss caused by upset of the oov-        or non-owned auto. This Includes breakage of glass
    ered auto or its colHslon with another objed, including
                                                                 and loss caused by:
    an attached vehicle.
    4. "Depreclaflon• means a decrease or loss In value to       (a) mlsslles:                 (I) windstorm;
                                                                 (b) falling objects;          (k) haU;
    the auto or property because or use, disuse, physical wear
                                                                 (c) fire;                     (I) water.
    and tear, age, outdatedness or other causes.
                                                                 (d) lightning;                (m) flood;
    &. "Insured" means:                                          (e) theft;                    (n) malidous mischief;
                                                                 (f) larceny;                  (o) vandalism;

I       (a) regarding the owned auto:
            (i) you and your relatives;
            (II) a person or organization maintaining, USing
                 or having custody of the auto with your
                 permission, if his use Is within the soope of
                                                                 (g) exptosk>n;
                                                                 (h) earthquake;
                                                                                               (p) riot; or
                                                                                               (q) civil commotion.
                                                                 (I) collldlng with a bird or animal;
                                                                      No deductible will apply to loss caused by fire,
                 that permission.                                lightening, smoke, smudge, or damage sustained while
                                                                 the vehicle Is being transported on any conveyance.
        (b) regarding a no1H>wned auto; you and your tela-
                                                                      At the option of the Insured, breakage of glass
             t/ves, using the auto, If the actual operation or
            use is with the permission or reasonably believed    caused by col/ls/on may be paid under the Collision
            to be with the permission of the owner and           Coverage, If included In the policy.
            within the scope of that permission.                 2. We will pay, up to $200 per occurrence, less any de-
                                                                 ductible shown In the declarations, for loss to personal
    6. "l.oss" means direct and accidental loss of or damage      effects due to:
       to:
                                                                  (a) fire;                    (e) falling objects;
            (a) the auto, Including Its equipment; or             (b) lightning;               (f) earthquake; or
            (b) other Insured property.                           (c) flood;                   (g) explosion.
    7. "Non-owned auto" means a private passenger,                (d) theft of the entire automobile;
       tarm or utility auto or traner not owned by or fur-           The property must be owned by you or a relative,
       nished for the regular use of either you or your rela•    and must be In or upon an owned auto.
        t/veS, except a temporary sulJstltute auto. You or
       -your relative must be using the auto or trailer within       No deductible will apply due to loss by fire or light-
       the scope of permission given by Its owner. /vi auto      ning.
        rented or leased for more than 30 days will be con-      3. Losses arising out of a single occurrence shall be
        sidered as fumlshed for regular use.                     subject to no more than one deductible.

     A·70AR (2-97)   Page 7 ol 14                                                                       New Policy Page 23 of 48
   .         Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 29 of 30
-~.:




            Colllslon                                                    EXCLUSIONS
            1. We wlll pay for colllslon loss to the owned or non-       When The Physical Damage coverages Do Not Apply
            owned auto for the amount of each loss less the apprica-     1. An auto used to cany passengers or goods for hire
            ble deductlble.                                              Is not covered. However. a vehicle used In an ordinary
            2, We will pay up to $200 per occurrence, less the ap-       car pool on a ride sharing or cost sharing basis Is
            plicable deductible, for loss to personal effects due to a   covered.
            colllslon. The property must be owned by you or a rela-      2. Loss due to war is not covered.
            tive, and must be In or upon an owned auto.                  3. We do not cover loss to a non-owned auto when
            3. Losses artslng out of a single occurrence shall be        used by the Insured In the auto business.
            subject to no more than one deducttble.                      4. There is no coverage for loss caused by and limited
            4. No deductible will apply to loss to an owned or non-      to wear and tear, freezing, mechanical or electrtcal
            owned auto, provided at the time of loss:                    breakdown or failure, unless that damage results from a
                                                                         covered theft.
               (a) the owned or non-owned auto Is covered by
               both the Uninsured MotoristS and Collision cover-         5. Tires, when they alone are damaged by colllslon,
               ages of this poUcy; and                                   are not covered.
                                                                         &. Loss due to radioactivity Is not covered.
                (b) the loss Is caused by an uninsured auto whose
                operator:                                                1. Loss to any tape, wire, record disc or other medium
                                                                         for use with a device designed for the recording and/or
                     (l) is positively Identified; and                   reproduction of sound Is not covered.
                     (l~ Is solely at fault for the loss.                8. We do not cover IOSs to any radar detector.
            ADDITIONAL PAYMENTS WE WILL MAKE UNDER                       9. We do not cover ttal/e,s when used for business or
            THE PHYSICAL DAMAGE COVERAGES                                commercial purposes with vehicles other than private
            1. We wlll reimburse the Insured for transportation ex-      ~ e r , farm or utility autos.
            penses Incurred during the period beglmlng 48 hours           LIMIT OF LIABILITY
            after a theft of the entire auto covered by Comprehensive        The limit of our Dabllity for loss:
            Coverage under thiS policy has been reported to us and
            the poDce. Reimbursement ends when the auto Is re-           1. Is the actual cash value of the property at the time
            turned to use or we pay for the loss.                        ofthe/oss',
                Reimbursement wlll not exceed $20 per day nor $600       2. will not exceed the cost to repair or replace the prop-

       11
            per loss.                                                    erty, or any of Its parts, with other of llke kind and qual-
            2, We wlll pay general average and salvage charges for       ity and wall not include compensation for any diminution
            which the Insured becomes legally liable when the auto       In the property's value that Is claimed to result from the
            Is being transported.                                        loss-,

            3, We will pay for loss to any of the following equip-       3. to pe,sonal effeels arising out of one occurrence Is
                                                                         $200;
            ment (lncludlng loss to accessories and antennas):
                                                                         4. to a tlallernot owned by you Is $500;
                (a) car phone;
                (b) cltlZen's band radio;                                5. for custom options Is limited to the actual cash
                (c) two-way mobile radio;                                value of equipment, fumlshlngs or finishings (including
                (d) scanning monitor receiver; or                        paint) Installed in or upon the vehicle only by the auto
                (e) device designed for the recording and/or repro-      factory or an authorized auto dealer and included In the
                    duction of sound.                                    purchase price of the vehicle.
                We will pay only If the equipment at the time of loss.        Actual cash value Of property will be detennlned at
                                                                         the time of the loss and win Include an adjustment tor
                (a) Is pennanently Installed In or upon an owned
                                                                         depreclatlonlbettennent and for the physical condition
                    auto; anCI
                                                                         of the property.
                (b) that auto Is Insured under the appropriate cover-
                    age.                                                 OTHERINSURANCE
                                                                             If the lnsuredhas other insurance against a loss
                                                                         covered by section Ill, we will not owe more than our
                                                                         pro-rata share of the total coverage available.



            A-70AA (2-97)   Page 8 of 14                                                                           New Polley Page 24 of 48
             Case 4:21-cv-00328-JM Document 2 Filed 04/21/21 Page 30 of 30
                                                                                                                                           -~


·•
~
"              Any Insurance we provide for a vehlcle you do not                   unless we fumlsh forms of proof of loss to any
=
~          own shall be excess over any other valid and collectlble                person claiming to have a loss under this pollcy
.o.
c-
           Insurance. However, It shall be primary If lhe temporary
           substitute auto or other motor vehicle Is provided by a
                                                                                   for completlon by that person within 20 days
                                                                                   after a /oss has been reported to us.
 i:::.     duly ricensed automobile dealer for demonstration pur-
           poses or as a replacement while the Insured auto Is out of          (c) A1 our request, the lnsutedwlll exhibit the da~
                                                                                   aged property.
           use because of breakdown, service or repair•
0
  .,.,~·   CONDITIONS                                                      6. APPRAISAL
              The following conditions apply only to the Physical               If we and the Insured do not agree on the amount of
           Damage Coverages:                                               loss, either may, within 60 days after proof of loss Is
                                                                           filed, request an appraisal of the loss. If both parties
           1. NOTICE                                                       agree to the appraisal, each win select a competent
               As soon as posslble after a loss, written notice must       appraiser. The appraisers wlff select a competent and
           be given us or our authorized agent stating:                    disinterested umpire.
               (a) the Identity of the Insured;                                The appraisers will state separately the actual cash
               (b) a description or the auto or trailer;                   valu• and the amount of the loss. If they fall to agree,
               (c) the time, place and detalls of the loss; and            they wiD submit the dispute to the umpire. An award In
               (d) the names and addresses of any witnesses.               writing of any two will detennlne the amount of loss.
                                                                           We and the lnsuredwiU each pay his Chosen appraiser
                In case of theft, the Insured must promptly notify the     and will bear equally the other expenses of the appraisal
           police.                                                         and umpire.
           2. TWO OR MORE AUTOS                                                This condition Is voluntary and non-binding on both
                                                                           parties.
                If this policy covers two or more autos or tlallets, the
           limit of coverage and any deductibles apply separately to       7. PAYMENT OF LOSS
           each.                                                                We may at our option:
           3. ASSISTANCE AND COOPERATION OF THE                                (a) pay for the loss; or
              INSURED                                                          (b) repair or replace the damaged or stolen property.
              The Insured will cooperate and assist us, If r&-                 At any time before the loss is paid or the property
           quested:                                                        replaced, we may retum any stolen property to you or to


I
              (a) in the investigation of the loss;                        the address shown In the declarations at our expense
              (b) In making settlements;                                   with payment for covered damage. We may take all or
              (c) in the conduct of suits;                                 part of the property at the agreed or appraised value,
              (d) In enforcing any right of subrogaUon against any         but there wDI be no abandonment to us. We may settle
                  legally responsible person or organlzaUon;               claims for loss either with the Insured or the owner of
              (e) at trials and hearings:                ·                 the property.             ·
              (f) In securing and giving evidence: and
              (g) by obtaining the attendance of witnesses.
                                                                           I. NO BENEFIT TO BAILEE
                                                                               This Insurance does not apply directly or lndliectly to
           '- ACTION AGAINST US
                                                                           the benefit of a earner or other bailee for hire Hable for
               sun will not lie against us unless the policy tenns         the loss of the auto.
           have been complied with and untH 30 days after proof of         9. SUBROGATION
           loss Is flied and the amount of loss Is detennlned.
           5. INSURED'S DUTIES IN EVENT OF LOSS                                When pa~ent Is made underthls policy, we will be
                                                                           subrogated to d the lnsured's rights of recovery
               In the event of loss the Insured will:                      against others. The lnsUl'lldwlll help us to enforce
               (a) protect the auto, whether or not the loss Is cov-       these rights. The Insured will do nothing after loss to
                    ered by thlS policy. Further loss due to the ln-       prejudice these rfghts.
                    sured's failure to protect the auto will not be            This means we will have the rtght to sue for or oth-
                    covered. Reasonable expenses inCurred for this         erwise recover the loss from anyone else who may be
                    proteclion wiD be paid by us.                          held responsible.
               (b) file with us, wlhln 91 days after loss, his swam
                    proof of loss Including all lnfonnatlon we may
                    reasonably require. This condition Is waived


           A-70AR(2-97)    Page9af14                                                                            New Polley Page 25 of 48
